DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/842,998, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The prior-filed application does not provide adequate written description support for the central support portion comprising a body configured as a set of steps as recited in claims 2 and 12.

Election/Restriction
This application contains claims directed to the following patentably distinct species: the species of Figs. 1-9 and the species of Figs. 10A-D. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, including the tubular upper body chamber, slidable body cylinder, left and right movable target members, and the body configured to resemble the body of an animal of the species of Figs. 1-9, and the body configured as a set of steps of the species of Figs. 10A-D. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 8-11, and 19-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bretton Crockett on May 9, 2022, a provisional election was made without traverse to prosecute the invention of Species I, claims 1, 3-11, and 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference number “257” in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0002, line 1, “does” should read --done--.
In para. 0013, line 3, “A long a bottom surface of each leg assemblies” should read --Along a bottom surface of each leg assembly--.
In para. 0016, line 6, it appears that “406A and 406B” should read --406-- (consistent with Fig. 1). (Alternatively, reference character “406” in Fig. 1 could be replaced with reference characters --460A-- and --406B--.)
In para. 0021, line 8, “to for” should read --for--.
In para. 0026, line 9, “toa” should read --to a--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-7 and 15-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 15, there is insufficient written description support in the disclosure for the functional limitation describing the body cylinder as being “moved forward in the body chamber as the head assembly is moved to the deployed position” in lines 2-3 of each claim. Although claims 4 and 15 are original claims, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed. See MPEP 2163.03.V. In this case, the functional limitation appears to be inconsistent with the structure and function of the foldable roping dummy described in the disclosure. As shown in Figs. 5-9, the disclosed body cylinder (200) is moved rearward out of the body chamber as the head assembly (400) is moved to the deployed position (i.e., in the direction shown in Figs. 7-, Fig. 9 showing the deployed position) and is moved forward in the body chamber as the head assembly (400) is moved to the undeployed storage position (Fig. 5 showing the undeployed storage position). See para. 0020: “As depicted in Figs. 4 and 5, in a folded storage position, the head assembly 400 resides in space SS between the leg assemblies 102A and 102B with the body cylinder 200 moved to a forward position the upper body chamber 120.” The original disclosure does not describe how the foldable roping dummy would be configured to move the body cylinder forward in the body chamber as the head assembly is moved to the deployed position. The examiner notes that these rejections could be overcome by amending claims 4 and 15 to define this functional limitation in a manner consistent with the specification, for example, to claim that the body cylinder is moved forward in the body chamber as the head assembly is moved to the --undeployed storage position--. Claims 5-7 and claims 16-18 are rejected in view of their dependency from claims 4 and 15, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-10, and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the right left side support member” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the right left side support member” will be interpreted to mean --the right side support member--. Claims 3-10 are rejected in view of their dependency from claim 1.
Further regarding claim 3, it is unclear whether “an upper body chamber” in line 2 is the same element as the “upper body member” previously recited in claim 1, line 2. The examiner notes that the term “upper body member” does not appear in Applicant’s specification and would therefore appear to be used in claim 1 to refer to the element that is described in the specification as an upper body chamber. However, claim 3 appears to describe the upper body chamber as a distinct component. For these reasons, it is unclear whether the upper body member in claim 1 and upper body chamber in claim 3 refer to the same part (or are somehow otherwise structurally related). Additionally, the examiner notes that “tube” in line 2 should read --a tube--.
Regarding claim 4, the functional limitation describing the body cylinder as being “moved forward in the body chamber as the head assembly is moved to the deployed position” in lines 2-3 renders the claim indefinite, because this limitation appears to be inconsistent with the disclosure, which does not describe how the target would be configured to perform this function, as discussed above. See MPEP 2173.03. 
Claim 7 recites the limitations “the left movable target member” in line 1 and “the right movable target member” in line 2. There is insufficient antecedent basis for these limitations in claim 4, from which claim 7 depends. 
Claim 14 recites the limitation “the front end” in line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the front end” will be interpreted to mean --the front surface--.
Claim 15 recites the limitations “the tubular chamber” and “the tubular body chamber” in line 2. There is insufficient antecedent basis for these limitations in the claims from which claim 15 depends. For the purpose of examination, claim 15 will be interpreted as depending from claim 14, which provides antecedent basis for the tubular chamber, and “the tubular body chamber” will be interpreted to mean --the tubular chamber--. In addition, the functional limitation describing the body cylinder as being “moved forward in the body chamber as the head assembly is moved to the deployed position” in lines 2-3 renders the claim indefinite, because this limitation appears to be inconsistent with the disclosure, which does not describe how the target would be configured to perform this function, as discussed above. See MPEP 2173.03. Claims 16-18 are rejected in view of their dependency from claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sherman et al. (US Patent No. 1,468,979, hereinafter Sherman).
Regarding claim 1, Sherman discloses a folding dummy (decoy of Fig. 1, folding as shown in Fig. 5; pg. 1, lines 19-22) comprising: a central support portion (body member 1; pg. 1, lines 40-45) comprising an upper body member (pg. 1, lines 55-56, “upper ridge”, Fig. 3) with downwards extending right and left side support members (right and left sides of body member 1, Fig. 3; pg. 1, lines 56-64) which define a storage space (chamber 2, pg. 1, lines 45-49 and 56-60) underneath the upper body member and between the left and right side support members (Fig. 3); a head assembly (disk 5, neck 6, and head 7; pg. 1, lines 69-75) comprising a head portion (7) and a rear attachment portion (5); and at least one attachment member (pin 10) which pivotally connects the rear attachment portion (5) of the head assembly (5-7) to the central support portion (1; pg. 1, lines 79-81), such that the head assembly (5-7) can be pivoted between an undeployed storage position within the storage space (Fig. 5; pg. 2, lines 2-16) to a deployed position (Figs. 1-2) on a front surface of the central support portion (1). The examiner notes that the term “roping” in the preamble describes an intended use of the dummy and does not further limit the structure of the claimed apparatus. Sherman teaches each and every structural limitation of the claimed invention and therefore anticipates the invention as claimed. See MPEP 2111.02.II.
Regarding claim 3, Sherman further discloses the central support portion (1) comprises an upper body chamber generally formed as a tube (see tubular openings in the body 1 that receive the pin 10, Fig. 4). The examiner notes that the claim does not recite any structural or functional relationship between the upper body chamber of the central support portion and any other part of the claimed invention. (See rejection of claim 3 under 35 USC 112(b) above.) Each of the openings in the body (1) of Sherman that receive the pin (10) is a hollow cylindrical space, and is therefore reasonably considered to be an upper body chamber generally formed as a tube, as broadly claimed.
Regarding claim 11, Sherman discloses a folding assembly (decoy of Fig. 1, folding as shown in Fig. 5; pg. 1, lines 19-22) comprising: a central body (body member 1; pg. 1, lines 40-45) having an upper surface (pg. 1, lines 55-56, “upper ridge”, Fig. 3) and a defined storage space (chamber 2, pg. 1, lines 45-49 and 56-60) accessible through at least a front surface of the body (at slot 4, Figs. 1 and 4-5, pg. 1, lines 71-72, “[t]he body opening is extended vertically at the front to form a slot 4”); a head assembly (disk 5, neck 6, and head 7; pg. 1, lines 69-75) comprising a head portion (7) and a rear attachment portion (5); and at least one linkage member (pin 10 at forward portions of body 1; pg. 1, lines 79-81) which is pivotally connected to the rear attachment portion (5) of the head assembly (5-7) to thereby allow the head assembly (5-7) to be pivoted between an undeployed storage position within the storage space (Fig. 5; pg. 2, lines 2-16) and a deployed position (Figs. 1-2) on the front surface of the body (1). The examiner notes that the term “roping target” in the preamble describes an intended use of assembly and does not further limit the structure of the claimed assembly. Sherman teaches each and every structural limitation of the claimed invention and therefore anticipates the invention as claimed. See MPEP 2111.02.II.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US Patent No. 9,913,456, hereinafter McCarthy) in view of Sherman.
Regarding claim 1, McCarthy discloses a foldable roping dummy (10, Figs. 1-7; col. 1, lines 21) comprising: a central support portion (hollow body 12) comprising an upper body member (top of body 12) with downward extending right and left side support members (left and right sides of body 12) which define a storage space (col. 2, lines 20-21, “internal body storage for head”; col. 3, lines 19-20, “body 12 may be hollow and allow for storage within it”) underneath the upper body member and between the left and right side support members (i.e., within the hollow body 12, Fig. 1); a head assembly (head 14) comprising a head portion (14) and a rear attachment portion (flat surface at rear of head 14, Fig. 7); and at least one attachment member (post 4 in Fig. 7; referred to at col. 4, lines 62-67, as “post 40”) which pivotally connects the rear attachment portion of the head assembly (14) to the central support portion (10). The head assembly (14) can be arranged in an undeployed storage position within the storage space (col. 2, lines 20-21, the head being removable and the dummy including “internal body storage for head”) and a deployed position on a front surface of the central support portion (10, Figs. 1-6).
McCarthy differs from the claimed invention in that McCarthy does not teach the head assembly can be pivoted between the undeployed storage position and the deployed position. However, to solve the problem of compact storage, Sherman teaches a decoy (Fig. 1; pg. 1, lines 40-49) comprising a central support portion (body 1) with an internal storage space (chamber 2), a head assembly (disk 5, neck 6, and head 7; pg. 1, lines 69-75) comprising a head portion (7) and a rear attachment portion (5); and at least one attachment member (pin 10) which pivotally connects the rear attachment portion (5) of the head assembly (5-7) to the central support portion (1; pg. 1, lines 79-81), such that the head assembly (5-7) can be pivoted between an undeployed storage position within the storage space (Fig. 5; pg. 2, lines 2-16) to a deployed position (Figs. 1-2) on a front surface of the central support portion (1). This arrangement permits the head assembly to be quickly and easily collapsed into the central support for storage without requiring removal of any separate parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCarthy by configuring the attachment member to pivotally connect the rear attachment portion of the head assembly to the central support portion in such a way that the head assembly can be pivoted between the undeployed storage position within the storage space to the deployed position on the front surface of the central support portion, as taught by Sherman, in order to simplify the process of collapsing the head assembly into the storage space for compact storage.
Regarding claim 3, the modified McCarthy teaches the claimed invention substantially as claimed. Sherman further discloses an upper body chamber generally formed as a tube (see tubular openings in the body 1 that receive the pin 10, Fig. 4, to accomplish the pivoting movement between the undeployed and deployed positions). As noted above, the claim does not recite any structural or functional relationship between the upper body chamber of the central support portion and any other part of the claimed invention. (See rejection of claim 3 under 35 USC 112(b) above.) Each of the openings in the body (1) of Sherman that receive the pin (10) is a hollow cylindrical space, and is therefore reasonably considered to be an upper body chamber generally formed as a tube, as broadly claimed.
Regarding claim 8, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 1. McCarthy further teaches the head portion (14) of the head assembly is configured to resemble the head of an animal that is used in competitive rodeo events (i.e., a steer, Figs. 1-7; col. 2, lines 8-26).
Regarding claim 9, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 1. McCarthy further teaches at least one removable horn member (horns 36, Figs. 1 and 7) attached to the head portion (14) of the head assembly (col. 5, lines 3-6, “horns 36 can be removable from the head 14”).
Regarding claim 11, McCarthy discloses a foldable roping target assembly (10, Figs. 1-7; col. 1, lines 21) comprising: a central body (hollow body 12) having an upper surface (top of body 12) and a defined storage space (col. 2, lines 20-21, “internal body storage for head”; col. 3, lines 19-20, “body 12 may be hollow and allow for storage within it”) accessible through at least one surface of the body (col. 2, lines 20-21, for storage of the head 14); and a head assembly (head 14) comprising a head portion (14) and a rear attachment portion (flat surface at rear of head 14, Fig. 7). The head assembly (14) can be arranged in an undeployed storage position within the storage space (col. 2, lines 20-21, the head being removable and the dummy including “internal body storage for head”) and a deployed position on a front surface of the central support portion (10, Figs. 1-6).
McCarthy differs from the claimed invention in that McCarthy does not explicitly teach the storage space is accessible through the front surface of the body, and McCarthy does not teach a linkage member pivotally connected to the rear attachment portion to allow the head assembly be pivoted between the undeployed storage position and the deployed position. However, to solve the problem of compact storage, Sherman teaches a decoy (Fig. 1; pg. 1, lines 40-49) comprising a central body (body 1) with a defined storage space (chamber 2, pg. 1, lines 45-49 and 56-60) accessible through at least a front surface of the body (at slot 4, Figs. 1 and 4-5, pg. 1, lines 71-72, “[t]he body opening is extended vertically at the front to form a slot 4”); a head assembly (disk 5, neck 6, and head 7; pg. 1, lines 69-75) comprising a head portion (7) and a rear attachment portion (5); and at least one linkage member (pin 10 at forward portions of body 1; pg. 1, lines 79-81) which is pivotally connected to the rear attachment portion (5) of the head assembly (5-7) to thereby allow the head assembly (5-7) to be pivoted between an undeployed storage position within the storage space (Fig. 5; pg. 2, lines 2-16) and a deployed position (Figs. 1-2) on the front surface of the body (1). This arrangement permits the head assembly to be quickly and easily collapsed into the central body for storage without requiring removal of any separate parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCarthy by configuring the storage space to be accessible through the front surface of the body and pivotally connecting the rear attachment portion of the head assembly to the body by a linkage member to allow the head assembly to be pivoted between the undeployed storage position within the storage space to the deployed position on the front surface of the body, as taught by Sherman, in order to simplify the process of collapsing the head assembly into the storage space for compact storage.
Regarding claim 13, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 11. McCarthy further teaches the body (12, Figs. 1-7) is configured to resemble the body of an animal (i.e., a steer, col. 3, lines 10-11) with the upper surface of the body (12) forming a back of the animal (see Figs. 1-7), and downwards extending right and left side support members (left and right sides of hollow body 12) each resembling the legs of an animal (see Figs. 2 and 3, the design of the sides of the body 12 generally resembling forward legs of a steer) with the storage space accessible therebetween (i.e., within the hollow body 12).
Regarding claim 19, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 11. McCarthy further teaches at least one removable horn member (horns 36, Figs. 1 and 7) attached to the head portion (14) of the head assembly (col. 5, lines 3-6, “horns 36 can be removable from the head 14”).
Claims 4-5, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Sherman, in further view of Lochner (US Patent No. 2,714,743, hereinafter Lochner).
Regarding claim 4, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 3. McCarthy does not teach a body cylinder slidable in the tubular upper body chamber which is moved forward in the body chamber as the head assembly is moved to the deployed position. However, in the hinge art, Lochner teaches an attachment member (hinge with leaves 15, 18, Figs. 2-3; col. 3, lines 24-33) which pivotally connects a rear attachment portion of a folding component (drop leaf section 2, col. 2, lines 35-37) to a fixed component (fixed section 1) of a foldable construction, such that the folding component (2) can be pivoted between an undeployed storage position within a storage space (shown in dashed outlines in Fig. 2) to a deployed position on a front surface of the fixed component (1, Fig. 2), wherein the fixed component (1) comprises a chamber generally formed as a tube (clearance hole 14, Fig. 2; col. 2, lines 22-24), with a cylinder (cylindrical rod 8, col. 2, line 65-col. 3, line 1) slidable in the tubular chamber (14; see col. 3, lines 22-23), the cylinder (8) being moved forward in the chamber (14) as the folding component (2) is moved to the deployed position (col. 3, lines 58-67). The arrangement taught by Lochner permits the rear attachment portion of the folding component (2) to be firmly seated in continuous contact with a front surface of the fixed component (1) to prevent gaps between the fixed and folding components (1, 2) when the folding component (2) is in the deployed position (col. 3, line 71-col. 4, line 1) and facilitates movement of the folding component (2) into the storage space when in the undeployed position (col. 4, lines 7-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying McCarthy such that the head assembly can be pivoted between the undeployed and deployed positions as suggested by Sherman and discussed above, to pivotally connect the rear attachment portion of the head assembly to the central support portion using an attachment member as taught by Lochner and to include a tubular upper body chamber in the central support portion and a body cylinder slidable in the tubular body chamber that is moved forward in the body chamber as the head assembly is moved to the deployed position, as also taught by Lochner, in order to firmly seat the head assembly against the central support portion when the head assembly is in the deployed position and to facilitate movement of the head assembly into the storage space when in the undeployed position.
Regarding claim 5, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 4. Lochner further teaches the attachment member (hinge 15, 18, Figs. 2-3) comprises a linkage member (hinge leaf 18) which is pivotally connected to the cylinder (8; col. 3, lines 22-33).
Regarding claim 7, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 4. McCarthy further teaches left and right movable target members (legs 20, Fig. 1; col. 3, lines 22-46) configured to resemble the hind legs of an animal (Fig. 1; col. 3, lines 31-46).
Regarding claim 14, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 11. McCarthy further suggests a tubular chamber (for receiving post 4, Fig. 7) which extends rearward from the front surface of the body (12), but McCarthy does not explicitly teach this feature in combination with the linkage member taught by Sherman for pivotally connected the head assembly to the body. However, in the hinge art, Lochner teaches a linkage member (hinge with leaves 15, 18, Figs. 2-3; col. 3, lines 24-33) which is pivotally connected to a rear attachment portion of a folding component (drop leaf section 2, col. 2, lines 35-37) of a foldable construction, such that the folding component (2) can be pivoted between an undeployed storage position within a storage space (shown in dashed outlines in Fig. 2) and a deployed position on a front surface of the fixed component (1, Fig. 2). The fixed component (1) comprises a tubular chamber (clearance hole 14, Fig. 2; col. 2, lines 22-24) which extends rearwards from a front end of the fixed component (1, Fig. 3). The arrangement taught by Lochner (including the sliding cylinder 8 within the tubular chamber, as discussed below with respect to claim 15) permits the rear surface of the folding component (2) to be firmly seated in continuous contact with the front surface of the fixed component (1) to prevent gaps between the fixed and folding components (1, 2) when the folding component (2) is in the deployed position (col. 3, line 71-col. 4, line 1) and facilitates movement of the folding component (2) into the storage space when in the undeployed position (col. 4, lines 7-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying McCarthy such that the head assembly can be pivoted between the undeployed and deployed positions as suggested by Sherman and discussed above, to pivotally connect a linkage member as taught by Lochner to the rear attachment portion of the head assembly and to include a tubular chamber as also taught by Lochner in the body, extending rearwards from the front surface of the body, in order to firmly seat the head assembly against the body when the head assembly is in the deployed position and to facilitate movement of the head assembly into the storage space when in the undeployed position.
Regarding claim 15, the modified McCarthy teaches the claimed invention substantially as claimed, including the tubular chamber taught by Lochner, as set forth above for claim 14. (As noted above in the rejection of claim 15 under 35 USC 103, claim 15 is interpreted for examination purposes as depending from claim 14, which provides antecedent basis for the tubular chamber.) Lochner further teaches a body cylinder (cylindrical rod 8, col. 2, line 65-col. 3, line 1) slidable in the tubular chamber (14; see col. 3, lines 22-23), the cylinder (8) being moved forward in the tubular chamber (14) as the folding component (i.e., the head assembly in the modified McCarthy) is moved to the deployed position (col. 3, lines 58-67).
Regarding claim 16, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claim 15. Lochner further teaches the linkage member (hinge 15, 18, Figs. 2-3) is pivotally connected to the body cylinder (8; col. 3, lines 22-33).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Sherman, in further view of Brackens (US Patent Pub. 2009/0014960, hereinafter Brackens).
Regarding claims 10 and 20, the modified McCarthy teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 11, respectively. McCarthy does not disclose at least one lighting assembly disposed in the head assembly. However, Brackens teaches a roping dummy (Figs. 1-3) comprising a lighting assembly (light source 22; para. 0020) disposed in a head assembly (target 12 formed into the shape of a steer head) for illuminating a portion thereof to designate a target for a user (para. 0020, lines 6-10), so that the target is easy to see in low light conditions (para. 0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McCarthy by disposing a lighting assembly as taught by Brackens in the head assembly, so that the head assembly is easier to see in low light conditions.
Allowable Subject Matter
Claims 6, 17, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandler (US Patent Pub. 2007/0284377) discloses a folding roping dummy comprising a head assembly pivotally connected to a central body (Figs. 3A-B; para. 0015).
Spencer (US Patent No. 5,286,032) discloses a roping dummy comprising a head assembly pivotally attached to a cylindrical body member.
Johnson (US Patent No. 1,603,114), Ballard (US Patent No. 2,450,572), Miller (US Patent No. 2,535,445), and Davis et al. (US Patent Pub. 2019/0069536) each disclose a foldable dummy with a head assembly pivoted into an internal storage space of a body, and are cited here as representative of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 13, 2022/